

EXHIBIT 10.18

Confidential information in this Third Amendment to Amended and Restated
Receivables Purchase Agreement has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request


THIRD AMENDEMENT
TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (the
“Amendment”), dated as of December 10, 2015, is entered into among Swift
Receivables Company II, LLC (the “Seller”), Swift Transportation Services, LLC
(the “Servicer”), the Conduit Purchasers party hereto, the Related Committed
Purchasers party hereto, the Purchaser Agents party hereto, the LC Participants
party hereto and PNC Bank, National Association, as LC Bank and as administrator
(the “Administrator”). All capitalized terms used herein and not defined herein
shall have the meanings set forth in the hereinafter defined Purchase Agreement.
WITNESSETH:
WHEREAS, the Seller, Servicer, the Conduit Purchasers from time to time party
thereto, the Related Committed Purchasers from time to time party thereto, the
Purchaser Agents from time to time party thereto, the LC Participants from time
to time party thereto and the Administrator have heretofore executed and
delivered an Amended and Restated Receivables Purchase Agreement dated as of
June 14, 2013 (as amended, supplemented or otherwise modified through the date
hereof, the “Purchase Agreement”); and
WHEREAS, the Seller has requested the Administrator consent to an increase in
the Purchase Limit to be effected by (i) an assignment of 100% of the Commitment
of the Citibank Purchaser Group (the “Exiting Purchaser Group”) to The Bank of
Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch (“BTMU”), as a
new related committed purchaser (the “New Related Committed Purchaser”) and (ii)
the addition of Gotham Funding Corporation, a Delaware corporation, as purchaser
(the “New Conduit Purchaser”), the New Related Committed Purchaser, BTMU, as the
related LC Participant (the “New LC Participant” and, together with the New
Conduit Purchaser and the New Related Committed Purchaser, the “New Purchasers”)
and BTMU, as agent for the New Purchasers (the “New Purchaser Agent”) and
together with the New Purchasers, the “BTMU Purchaser Group”).
WHEREAS, the parties hereto desire to amend the Purchase Agreement as provided
herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Purchase
Agreement shall be and is hereby amended as follows:
Section 1.    The Purchase Agreement is hereby amended as follows:
1.1.    The references to the defined term “Weekly Report” appearing in
Section 1.1(d) and Section 2(a) of Exhibit II of the Purchase Agreement are
hereby replaced with the term “Periodic Report”.

23431316
1
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

1.2.    The references to the defined term “Information Package” appearing in
Section 3.1(a), Section 3.1(b), Section 3.2 and clause 5 of Exhibit III of the
Purchase Agreement are hereby replaced with the term “Periodic Report”.
1.3.    Article IV of the Purchase Agreement is hereby amended by inserting a
new Section 4.7 which shall read as follows:
Section 4.7. Reporting Frequency. The Seller may, upon two Business Days prior
notice to the Administrator and the Servicer, elect to provide Weekly Reports to
the Administrator. Upon such election, a Weekly Reporting Period shall begin and
the Seller and the Servicer shall be required to provide Weekly Reports in
accordance with Clauses 1(a)(ii) and 2(a)(iv) of Exhibit IV, as applicable. Upon
any such election of the implementation of a Weekly Reporting Period, such
Weekly Reporting Period shall continue hereunder at all times until the date on
which Seller provides the Administrator and the Servicer with no less than two
Business Days prior notice that it would like to terminate the Weekly Reporting
Period and the Administrator provides its written consent to the termination of
such Weekly Reporting Period (which consent may be provided or denied in the
Administrator’s sole discretion).
1.4.    The following defined terms appearing in Exhibit I of the Purchase
Agreement are hereby amended and restated in their entirety and as so amended
and restated shall read as follows:
“Change in Control” means (a) that Swift ceases to own, directly or indirectly,
100% of the membership interests of the Seller free and clear of all Adverse
Claims, (b) Parent ceases to own, directly or indirectly, 100% of the membership
interests of any Originator or (c) a “Change in Control” (as such term is
defined in the Credit Agreement, without giving effect to any amendment,
supplement, modification or waiver of such definition made or given after such
time any of PNC, Wells or BTMU is no longer a lender thereunder).
“Excess Concentration” means, for any day, the sum of, without duplication, (a)
the sum of the amounts by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool of each Obligor exceeds an
amount equal to (i) the applicable Concentration Percentage for such Obligor
multiplied by (ii) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool, plus (b) the amount by which the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool the
Obligor of which is a resident of Mexico exceeds an amount equal to (i) 3.0% (or
such lower amount at the sole discretion of any Purchaser upon ten (10)

23431316
2
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

days prior written notice to the Seller (it being understood that such
percentage may be reduced to zero)) multiplied by (ii) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool, plus (c) the
amount by which the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool the Obligor of which is a resident of Canada
exceeds an amount equal to (i) 5.0% multiplied by (ii) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool, plus (d) the
amount by which the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool that have not been invoiced to the Obligor thereof
exceeds an amount equal to (i) 10.0% multiplied by (ii) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool,
plus (e) the amount by which the aggregate Outstanding Balance of all FUMS
Receivables then in the Receivables Pool exceeds an amount equal to (i) 4.0% (or
such other amount as may be agreed to in writing by the Seller and each
Purchaser Group from time to time) multiplied by (ii) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool, plus (f) the
amount by which the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool the Obligor of which is a Governmental Authority
exceeds an amount equal to (i) 1.0% multiplied by (ii) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool.
“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, January 10, 2019, (b) the date determined pursuant to Section
2.2 of this Agreement, (c) the date the Purchase Limit reduces to zero pursuant
to Section 1.1(c) of this Agreement, (d) with respect to each Conduit Purchaser,
the date that the commitments of all of the Liquidity Providers terminate under
the related Liquidity Agreement, (e) with respect to each Purchaser Group, the
date that the Commitment of all of the Related Committed Purchasers of such
Purchaser Group terminate pursuant to Section 1.22, and (f) the Seller shall
fail to cause the amendment or modification of any Transaction Document as
reasonably requested by Fitch, Moody’s or Standard & Poor’s, and such failure
shall continue for 60 days after such amendment or modification is initially
requested.
“Group A Obligor” means any Obligor with a short-term rating of at least: (a)
“A-1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A1” or better by Moody’s on its long-term

23431316
3
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

senior unsecured and uncredit-enhanced debt securities. If both a short-term and
long-term rating exist for an Obligor, the short-term rating will be used and if
Standard & Poor’s and Moody’s ratings for an Obligor indicate a different group
for such Obligor, the lower of such ratings shall be used; provided, however, if
the Obligor is [*] and if the Standard & Poor’s and Moody’s ratings for [*]
indicate a different group, the higher of such ratings shall be used.
“Group B Obligor” means an Obligor, other than a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB+” Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced
debt securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa1” by Moody’s on its long-term senior
unsecured and uncredit-enhanced debt securities. If both a short-term and
long-term rating exist for an Obligor, the short-term rating will be used and if
Standard & Poor’s and Moody’s ratings for an Obligor indicate a different group
for such Obligor, the lower of such ratings shall be used; provided, however, if
the Obligor is [*] and if the Standard & Poor’s and Moody’s ratings for [*]
indicate a different group, the higher of such ratings shall be used.
“Group C Obligor” means an Obligor, other than a Group A Obligor or Group B
Obligor, with a short-term rating of at least: (a) “A-3” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “BBB-” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities. If both a
short-term and long-term rating exist for an Obligor, the short-term rating will
be used and if Standard & Poor’s and Moody’s ratings for an Obligor indicate a
different group for such Obligor, the lower of such ratings shall be used;
provided, however, if the Obligor is [*] and if the Standard & Poor’s and
Moody’s ratings for [*] indicate a different group, the higher of such ratings
shall be used.    
“Loss Reserve Percentage” means, on any day, an amount (expressed as a
percentage) equal to:
*Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request. 

23431316
4
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

(a) the product of:
(i) 2.25 times the highest three month rolling average of the Default Ratios
during the twelve most recent Fiscal Months as of such day; provided, however
that for purposes of determining the foregoing calculation and solely with
respect to the Fiscal Months January 2015 to and including May 2015, the three
month rolling average Default Ratio shall be deemed to be the percentage set
forth opposite such Fiscal Month in the table appearing below;
January 2015
1.16%
February 2015
1.16%
March 2015
1.16%
April 2015
1.25%
May 2015
1.35%

multiplied by
(ii) (x) if such day occurs during a Weekly Reporting Period, the aggregate
Credit Sales during the four most recent Fiscal Months and one quarter of the
fifth most recent Fiscal Month, or (y) if such day occurs during a Monthly
Reporting Period, the aggregate Credit Sales during the five most recent Fiscal
Months;
divided by
(b) the Net Receivables Pool Balance as of such date.
“Purchase Limit” means $400,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or otherwise in connection with any Exiting Purchaser, or
increased pursuant to Section 1.1(f). References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of the
then outstanding Aggregate Capital plus the LC Participation Amount.
“Related Security” means, with respect to any Receivable:
(a)    all of the Seller’s and the applicable Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any

23431316
5
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

goods (including returned goods), the sale of which gave rise to such
Receivable,
(b)    all instruments and chattel paper that may evidence such Receivable,
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,
(d)    solely to the extent applicable to such Receivable, all of the Seller’s
and the applicable Originator’s rights, interests and claims under the Contracts
relating to such Receivable, and all guaranties, indemnities, insurance and
other agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise, and
(e)    all of the Seller’s rights, interests and claims under the Sale Agreement
and the other Transaction Documents.
1.5.    Exhibit I of the Purchase Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:
“Anti-Corruption Laws” means, with respect to any Person, all laws, rules and
regulations of any jurisdiction applicable to such Person or its Subsidiaries
from time to time concerning or relating to bribery or corruption.
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Monthly Reporting Period” means any period other than a Weekly Reporting
Period.
“Periodic Report” means each Information Package or Weekly Report, as
applicable, delivered hereunder.
“Sanctioned Country” means, at any time, a country or territory that is the
target of comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, Her Majesty’s Treasury’s Consolidated List of Financial Sanctions

23431316
6
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

Targets or the Investment Ban List, or any similar list enforced by any other
applicable sanctions authority, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the US Department
of Treasury, the US State Department, the US Department of Commerce or the US
Department of the Treasury, (b) by the United Nations Security Counsel, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of applicable
law.
“Weekly Reporting Period” means any period during which the Seller has notified
the Administrator that it has elected to provide Weekly Reports pursuant to
Section 4.7.
1.6.    Clause (o) of Section 1 of Exhibit III to the Purchase Agreement is
hereby amended and restated to read as follows:
(o)    Compliance with Applicable Laws.  The Seller is in compliance with the
requirements of all applicable laws, rules, regulations and orders of all
Governmental Authorities (including, without limitation, all applicable
Anti-Corruption Laws and applicable Sanctions) except to the extent that the
failure to comply could not be reasonably expected to have a Material Adverse
Effect.
1.7.    Section 1 of Exhibit III to the Purchase Agreement is hereby amended by
adding new clauses (q) and (r) to read as follows:
(q)    Liquidity Coverage Ratio. The Seller has not, does not and will not
during this Agreement (x) issue any obligations that (A) constitute asset-backed
commercial paper, or (B) are securities required to be registered under the
Securities Act of 1933 (the “33 Act”) or that may be offered for sale under
Rule 144A or a similar exemption from registration under the 33 Act or the rules
promulgated thereunder, or (y) issue any other debt obligations or equity
interest other than debt obligations substantially similar to the obligations of
the Seller under this Agreement that are (A) issued to other banks or
asset-backed commercial paper conduits in privately negotiated transactions, and
(B) subject to transfer restrictions substantially similar to the transfer
restrictions set forth in this Agreement. The Seller further represents and
warrants that its assets and liabilities are consolidated with the

23431316
7
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

assets and liabilities of the Parent for purposes of generally accepted
accounting principles.
(r)    Anti-Corruption Laws and Sanctions. The Seller has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Seller and its directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Seller and,
to the knowledge of the Seller, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Seller or, to the knowledge of the Seller, any of its respective
directors, officers or employees, or (b) to the knowledge of the Seller, any
agent of the Seller that will act in any capacity in connection with or benefit
from the purchase facility established hereby, is a Sanctioned Person. No
proceeds from any Purchase or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.
1.8.    Clause (l) of Section 2 of Exhibit III to the Purchase Agreement is
hereby amended and restated to read as follows:
(o)    Compliance with Applicable Laws.  The Servicer is in compliance with the
requirements of all applicable laws, rules, regulations and orders of all
Governmental Authorities (including, without limitation, all applicable
Anti-Corruption Laws and applicable Sanctions) except to the extent that the
failure to comply could not be reasonably expected to have a Material Adverse
Effect.
1.9.    Section 2 of Exhibit III to the Purchase Agreement is hereby amended by
adding a new clause (n) to read as follows:
(n)    Anti-Corruption Laws and Sanctions. The Servicer has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Servicer and its directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Servicer and,
to the knowledge of the Servicer, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Servicer or, to the knowledge of the Servicer, any of its
respective directors, officers or employees, or (b) to the knowledge of the
Servicer, any agent of the Servicer that will act in any capacity in connection
with or benefit from the purchase facility established hereby, is a Sanctioned
Person.

23431316
8
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

1.10    Clauses 1(a)(ii) and 2(a)(iv) appearing on Exhibit IV to the Purchase
Agreement are hereby amended and restated in their respective entireties and so
amended and restated shall read as follows:
(ii)    Information Packages and Weekly Reports. As soon as available and in any
event not later than two (2) Business Days prior to the Settlement Date, an
Information Package as of the last day of the most recently completed Fiscal
Month. During any Weekly Reporting Period, as soon as available and in any event
not later than the third Business Day of each week, a Weekly Report as of the
most recently completed week.
(iv)    Information Packages and Weekly Reports. As soon as available and in any
event not later than two (2) Business Days prior to the Settlement Date, an
Information Package as of the last day of the most recently completed Fiscal
Month. During any Weekly Reporting Period, as soon as available and in any event
not later than the third Business Day of each week, a Weekly Report as of the
most recently completed week.
1.11.    Section 1 of Exhibit IV to the Purchase Agreement is hereby amended by
adding new clauses (s), (t) and (u) to read as follows:
(s)    Anti-Corruption Laws and Sanctions. The Seller will conduct its business
in compliance in all material respects with Anti-Corruption Laws and Sanctions.
(t)    Sanctions. The Seller will not, directly or to the knowledge of the
Seller, indirectly, use any proceeds of a Purchase or Letter of Credit or lend,
contribute or otherwise make available such proceeds of a Purchase or Letter of
Credit to any Person, to fund any activities of or business with any Sanctioned
Person or in any Sanctioned Country, or in any other manner that will result in
a violation by any Person party to this Agreement (including any Person
participating in the transaction, whether as Purchaser, LC Participant, LC Bank
or Administrator, or otherwise) of Sanctions.
(u)    Anti-Corruption Laws. The Seller will not, directly or indirectly, use
any proceeds of a Purchase or Letter of Credit for any purpose which would
result in a violation of Anti-Corruption Laws.
1.12    Section 2 of Exhibit IV to the Purchase Agreement is hereby amended by
adding a new clause (k) to read as follows:
(k)    Anti-Corruption Laws and Sanctions. The Servicer will conduct its
business in compliance in all material respects with Anti-Corruption Laws and
Sanctions.

23431316
9
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

1.13.    Clause (d) appearing on Exhibit V to the Purchase Agreement is hereby
amended and restated in its entirety and so amended and restated shall read as
follows:
(d)    the Seller or the Servicer shall fail to deliver any Periodic Report when
due pursuant to this Agreement, and such failure shall remain unremedied for two
(2) Business Days;
1.14.    Clause (g) appearing on Exhibit V to the Purchase Agreement is hereby
amended and restated in its entirety and so amended and restated shall read as
follows:
(g)    (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 5.5%, (B) the Delinquency Ratio shall exceed 7.25%, or (C)
the Dilution Ratio shall exceed 3.0% or (ii) the Days’ Sales Outstanding exceeds
50 days;
Section 2.    Effectiveness of Amendment.
(a)    This Amendment shall become effective on the date that each of the
following shall have been satisfied:
(i)    the Administrator shall have received counterparts hereof executed by the
Seller, the Servicer, each Purchaser and the Administrator;
(ii)    the Parent shall have executed and delivered to the Administrator an
acknowledgment and consent;
(iii)    each Purchaser shall have received its amendment fee as set forth in
that certain Fourth Amended and Restated Fee Letter dated as of December 10,
2015;
(iv)    the Exiting Purchaser Group shall have received all of its Capital,
Discount accrued thereon, all Fees due and owing to such Exiting Purchaser Group
and any other fees and expenses due to such Exiting Purchaser pursuant to the
Purchase Agreement and the other Transaction Documents on the date hereof, in
each case in the amounts specified in Part A of Schedule I hereto;
(v)    the Administrator shall have received an amount from the New Purchasers
necessary to effectuate the purchases and sales in the Purchased Interest
outstanding on the date hereof as set forth in Section 4(c) hereof;
(vi)    the Administrator shall have received copies of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Amendment and the other Transaction Documents; and
(vii)    the Administrator shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrator may
reasonably request.
    

23431316
10
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

(b)    From and after the date of effectiveness of this Amendment, the
commitments of the New Purchasers shall be as set forth below the signature of
such New Purchasers to this Agreement.
Section 3.    To induce the Administrator and the Purchasers to enter into this
Amendment, the Seller and Servicer represent and warrant to the Administrator
and the Purchasers that: (a) the representations and warranties contained in the
Transaction Documents, are true and correct in all material respects as of the
date hereof with the same effect as though made on the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Termination Event or
Unmatured Termination Event exists; (c) this Amendment has been duly authorized
by all necessary corporate proceedings and duly executed and delivered by each
of the Seller and the Servicer, and the Purchase Agreement, as amended by this
Amendment, and each of the other Transaction Documents are the legal, valid and
binding obligations of the Seller and the Servicer, enforceable against the
Seller and the Servicer in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity; and (d) no consent, approval, authorization, order,
registration or qualification with any governmental authority is required for,
and in the absence of which would adversely effect, the legal and valid
execution and delivery or performance by the Seller or the Servicer of this
Amendment or the performance by the Seller or the Servicer of the Purchase
Agreement, as amended by this Amendment, or any other Transaction Document to
which they are a party.
Section 4.    (a) The Exiting Purchaser Group hereby absolutely and
unconditionally sells and assigns, without recourse, to the BTMU Purchaser
Group, and the BTMU Purchaser Group hereby purchases and assumes, without
recourse to or representation of any kind (except as set forth below) from the
Exiting Purchaser Group, a 100% interest in and to the Exiting Purchaser Group’s
rights and obligations under the Purchase Agreement and under the other Facility
Documents including the Exiting Purchaser Group’s Commitment and Capital
specified in Part B of Schedule I hereto. From and after the date hereof, no
Purchaser in the Exiting Purchaser Group (each an “Exiting Purchaser”) shall
have any obligation or commitment under the Purchase Agreement.
(b)    The Seller shall pay to the Administrator, for the account of the Exiting
Purchaser Group, all Discount, Fees, and other fees and expenses due and owing
to the Exiting Purchaser Group on the date hereof in the amounts specified in
Part A of Schedule I hereto. Upon receipt of such amounts, the Administrator
shall distribute the funds received from the Seller to the Exiting Purchaser
Group.
(c)    Each New Purchaser, each Exiting Purchaser, and each other Purchaser that
is continuing as a Purchaser under the Purchaser Agreement (the “Continuing
Purchasers”) agree to make such purchases and sales of interests in the
Purchased Interest outstanding on the date hereof among themselves in the
amounts set forth in Part C of Schedule I hereto so that after giving effect to
such purchases and sales, (x) no Exiting Purchaser shall have any Purchased
Interest and (y) each Continuing Purchaser and each New Purchaser and their
related Purchaser Group is then holding its relevant

23431316
11
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

Ratable Share of the Aggregate Capital based on their Commitments as in effect
on the date hereof. Such purchases and sales shall be arranged through the
Administrator who shall distribute any amounts received to the Exiting
Purchasers and Continuing Purchasers in accordance with the foregoing, and each
Purchaser hereby agrees to execute such further instruments and documents, if
any, as the Administrator may reasonably request in connection therewith.
(d)    Each New Purchaser hereby confirms that it has received a copy of the
Transaction Documents and the exhibits related thereto, together with copies of
the documents which were required to be delivered under the Purchase Agreement
as a condition to the making of the Purchases and other extensions of credit
thereunder. Each New Purchaser acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrator or
any other Purchaser and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Purchase
Agreement. Each New Purchaser further acknowledges and agrees that the
Administrator has not made any representations or warranties about the credit
worthiness of the Seller or any other party to the Purchase Agreement or any
other Transaction Document or with respect to the legality, validity,
sufficiency or enforceability of the Purchase Agreement or any other Transaction
Document or the value of any security therefor.
(e)    Except as otherwise provided in the Purchase Agreement, effective as of
the date hereof, each New Purchaser (i) shall be deemed automatically to have
become a party to the Purchase Agreement and have all the rights and obligations
of a “Purchaser” under the Purchase Agreement as if it were an original
signatory thereto and (ii) agrees to be bound by the terms and conditions set
forth in the Purchase Agreement as if it were an original signatory thereto.
(f)    Each New Purchaser shall deliver to the Administrator such information
and shall complete such forms as are reasonably requested of such Person by the
Administrator.
(g)    Each New Purchaser has delivered to the Seller and the Administrator (or
is delivering to the Seller and the Administrator concurrently herewith) the tax
forms referred to in Section 1.10 of the Purchase Agreement.
Section 5.    This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
Section 6.    Except as specifically provided above, the Purchase Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Administrator or any Purchaser under the Purchase
Agreement or any of the other Transaction Documents, nor constitute a waiver or
modification of any provision of any of the other Transaction Documents. All
defined terms used herein and not defined herein shall have the same meaning
herein as in the Purchase Agreement. The Seller agrees to pay on demand all
costs and expenses (including reasonable

23431316
12
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

fees and expenses of counsel) of or incurred by the Administrator and each
Purchaser Administrator in connection with the negotiation, preparation,
execution and delivery of this Amendment.
Section 7.    This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.

23431316
13
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
SWIFT RECEIVABLES COMPANY II, LLC, as Seller
By: /s/ Virginia Henkels    
Name: Virginia Henkels    
Title: EVP, CFO & Treasurer    
SWIFT TRANSPORTATION SERVICES, LLC, as Servicer
By: /s/ Virginia Henkels    
Name: Virginia Henkels    
Title: EVP, CFO & Treasurer    











































 
S- 1
Third Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.18

PNC BANK, NATIONAL ASSOCIATION, as Administrator
By: /s/Michael Brown    
Name: Michael Brown    
Title: Senior Vice President    
PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the PNC Bank Purchaser
Group
By: /s/Michael Brown    
Name: Michael Brown    
Title: Senior Vice President    
PNC BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser
By: /s/Michael Brown    
Name: Michael Brown    
Title: Senior Vice President    
PNC BANK, NATIONAL ASSOCIATION, as the LC Bank
By: /s/Michael Brown    
Name: Michael Brown    
Title: Senior Vice President    

 
S- 2
Third Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.18

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Wells Fargo
Purchaser Group
By: /s/Elizabeth R. Wagner    
Name: Elizabeth R. Wagner    
Title: Vice President    


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser
By: /s/Elizabeth R. Wagner    
Name: Elizabeth R. Wagner    
Title: Vice President    
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a LC Participant
By: /s/Elizabeth R. Wagner    
Name: Elizabeth R. Wagner    
Title: Vice President    

 
S- 3
Third Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.18

EXITING PURCHASER GROUP:         CITIBANK, N.A., as Purchaser Agent for the
Citibank Purchaser Group
By: /s/ Steffen Lunde    
Name: Steffen Lunde
Title: Vice President


CITIBANK, N.A., as a Related Committed Purchaser and as a LC Participant


By: /s/ Steffen Lunde    
Name: Steffen Lunde    
Title: Vice President    


CAFCO, LLC, as Conduit Purchaser


By: Citibank, N.A., as Attorney-in-fact


By: /s/ Steffen Lunde        
Name: Steffen Lunde    
Title: Vice President    


CHARTA, LLC, as Conduit Purchaser


By: Citibank, N.A., as Attorney-in-fact
By: /s/ Steffen Lunde    
Name: Steffen Lunde    
Title: Vice President    
CIESCO, LLC, as Conduit Purchaser


By: Citibank, N.A., as Attorney-in-fact
By:/s/ Steffen Lunde    
Name: Steffen Lunde    
Title: Vice President    
CRC FUNDING, LLC, as Conduit Purchaser
By: Citibank, N.A., as Attorney-in-fact
By: /s/ Steffen Lunde        
Name: Steffen Lunde    
Title: Vice President    





 
S- 4
Third Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.18

BTMU PURCHASER GROUP:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., acting through its New York Branch, as
Purchaser Agent for the BTMU Purchaser Group
By: /s/ Christopher Pohl    
Name: Christopher Pohl    
Title: Managing Partner    
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., acting through its New York Branch, as a
Related Committed Purchaser and as a LC Participant
By: /s/ Lawrence Elkins    
Name: Lawrence Elkins    
Title: Vice President    
Address: The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch
1251 Avenue of the Americas
10th Floor
New York, New York 10020
Attention: Securitization Group
Telephone: (212) 782-6957
Facsimile:  (212) 782-6448
Email: securitization_reporting@us.mufg.jp
cpohl@us.mufg.jp
Commitment: $100,000,000

 
S- 5
Third Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.18

GOTHAM FUNDING CORPORATION, as Conduit Purchaser
By: /s/David V. DeAngelis    
Name: David V. DeAngelis    
Title: Vice President    
Address:    
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Telephone: (631) 930-7216
Facsimile: (212) 302-8767
Attention: David V. DeAngelis
Email: ddeangelis@gssnyc.com
With a copy to:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
1251 Avenue of the Americas
10th Floor
New York, New York 10020
Attention: Securitization Group
Telephone: (212) 782-6957
Facsimile:  (212) 782-6448
Email: securitization_reporting@us.mufg.jp
cpohl@us.mufg.jp



















 
S- 6
Third Amendment to Amended and Restated Receivables Purchase Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.18

REAFFIRMATION, ACHKNOWLEDGEMENT AND CONSENT OF
PERFORMANCE GUARANTOR
The undersigned, SWIFT TRANSPORTATION COMPANY (“Performance Guarantor”),
heretofore executed and delivered to PNC BANK, NATIONAL ASSOCIATION
(“Administrator”) a Performance Guaranty dated as of June 8, 2011 (as the same
may be amended, restated, supplemented or modified from time to time, the
“Performance Guaranty”). Capitalized terms used (but not defined) herein have
the meanings assigned thereto in the Performance Guaranty. On the date hereof,
the undersigned acknowledges and consents to the Third Amendment to Amended and
Restated Receivables Purchase Agreement dated December 10, 2015 and confirms
that the Performance Guaranty, and all obligations of the undersigned
thereunder, remains in full force and effect. The undersigned further agrees
that the consent of the undersigned to any further amendments to (i) the Sale
Agreement, (ii) the Receivables Purchase Agreement and (iii) any other
Transaction Document shall not be required as a result of this consent having
been obtained, except to the extent, if any, required by the Performance
Guaranty referred to above. The undersigned acknowledges that the Administrator
is relying on the assurances provided herein in entering into the agreements set
forth above.

 
1
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

This Reaffirmation, Acknowledgment and Consent of Performance Guarantor is
executed as of this December __, 2015.
SWIFT TRANSPORTATION COMPANY
By:


Name:


Title:





 
2
 

--------------------------------------------------------------------------------



EXHIBIT 10.18

SCHEDULE I TO
THIRD AMENDMENT
TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
A.    Pay-Off Amount due to the Exiting Purchaser Group as of the date hereof:
Capital:         $52,000,000
Discount:        $_____________
Fees:            $_____________
Other Amounts:    $_____________
Total Amount Owing:    $_____________
B.    Assigned Commitment


Commitment assigned:                    $75,000,000
Exiting Purchaser Group’s remaining Commitment:        $0
Capital allocable to Commitment assigned:            $52,000,000
Assignor’s remaining Capital:                $0
C.    Flow of Funds
1.    For the benefit of the PNC Purchaser Group:
Amount:
$8,016,666.70
Name of Bank:
PNC Bank, N.A.
Account Name:
PNC Bank, N.A.
ABA No.:
[*]
Account No.:
[*]
Reference:
Swift Receivables Company II, LLC
Attention:
Commercial Loan Department



2.    For the benefit of the Wells Fargo Purchaser Group:
Amount:
$4,983,333.30
Name of Bank:
Wells Fargo Bank, N.A.
ABA No.:
[*]
Account No.:
[*]
Reference:
RSG Swift Receivables Co II, LLC

3.For the benefit of the Citibank Purchaser Group:
Amount:
$52,000,0000.00
Name of Bank:
Citibank, N.A.
ABA No.:
[*]
Account Name:
CAFCO Redemption Account
Account No.:
[*]
Reference:
SWIFT Transportation

* Confidential information on this page has been omitted and filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Request. 

